Citation Nr: 1133614	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, major depression, major depressive disorder, panic disorder, posttraumatic stress disorder (PTSD), and psychotic disorder not otherwise specified (NOS).

2.  Entitlement to an evaluation higher than 10 percent for stress fracture, right inferior pubic ramus (referred to hereinafter as "right hip disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, J.B., and A.J.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had 11 months of inactive service commencing in July 1991.  She had active service from June 1992 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Decision Review Officer (DRO) hearing was scheduled regarding this matter in March 2010.  On the day of the hearing, however, the Veteran submitted a statement requesting that this hearing be cancelled and that a hearing before a member of the Board be convened instead.  She and J.B. testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims file.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the claimant files a claim for the affliction her mental condition, whatever that condition is, causes her, VA must construe the claim to include any and all of her currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for depression.  The medical evidence of record indicates that she has been diagnosed with major depression, major depressive disorder, panic disorder, PTSD, and psychotic disorder NOS in addition to depression.  Therefore, the Board has recharacterized the first issue on appeal as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Records

VA has a duty to assist the Veteran in substantiating her claim.  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

The Veteran repeatedly has indicated both that her psychiatric symptoms first manifested during service and that she received treatment for them at Moncrief Army Community Hospital in Fort Jackson, South Carolina, during service.  Her service treatment records have been obtained.  However, service treatment records do not include mental health records.  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  Review of the claims file reveals that no requests specific to in-service mental health records have been made.  A remand is necessary so that such requests may be undertaken.

References to the Veteran's receipt of Social Security disability benefits since approximately 2000 are of record.  While it was noted that such benefits stem from a work-related musculoskeletal injury not involving the right hip, it also was noted that psychiatric treatment commenced soon after this injury.  A reasonable possibility therefore exists that Social Security Administration (SSA) records are relevant to the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA's duty to assist applies to these records for this reason.  Id.  Review of the claims file reveals that no SSA records have been obtained.  It further reveals that no requests for them have been made as of yet.  On remand, such requests must occur.

At the April 2011 Travel Board hearing, the Veteran testified that she last was seen by VA in October 2010 regarding her right hip.  VA treatment records have been obtained.  These records are dated only through March 2010, however.  Review of the claims file does not reveal that any requests have been made for VA treatment records dated thereafter.  Such requests must be accomplished on remand.  The Veteran also reported that she had physical therapy of the hip through the Tuscaloosa VAMC a few years prior to the April 2011 hearing.  Attempts should be made to obtain all physical therapy reports.  The Court indeed has held in Bell v. Derwinski, 2 Vet. App. 611 (1992), that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Board, even where they are not actually before the adjudicating body.

Assisting the Veteran obtain records that are not in Federal custody cannot begin until after she authorizes the release of such records to VA.  38 C.F.R. § 3.159(e)(2) (2010).  If this is done, reasonable efforts to help obtain these records generally consist of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

Mention of the Veteran's private physical treatment from Dr. C.S. and private psychiatric treatment prior to May 2003 from Dr. F.B. and Dr. G.N. is made in the record.  Review of the claims file reveals that no records from any of these providers have been obtained or otherwise procured.  This review further does not reveal that the Veteran has been requested to provide contact information and an authorization of release so that VA may obtain such records.  Such a request must take place on remand.  Also, the Veteran reports that Dr. L.W. at the University of Alabama University Medical Center treats her for her psychiatric problems.  Records from Dr. L.W. have been associated with the claims file.  These records are dated only through May 2010, however.  Requests pertaining to procuring up-to-date records from Dr. L.W. therefore must take place on remand.

Medical Examinations and Opinions

Once VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist the Veteran in substantiating her claim requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must be based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must describe the disability at issue in sufficient detail.  Id.  It further must include the basis/rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

A VA mental disorders examination was afforded to the Veteran in December 2005.  This report also contained a medical opinion.  The Board finds that the opinion was inadequate.  The examiner stated that the current degree of depressed mood was impressive and problematic, but was more clearly related to the injuries and sequelae of the injuries that occurred after the Veteran's military discharge, particular since 2000.  He further related that it was important to note that her contact with physical therapy at TVAMC, her involvement with workmans compensation, and her non-VA psychiatric treatment, all have occurred after the 2000 injury.  The examiner concluded that the current depression was not related to the stress fractures sustained during the Veteran's active duty as much as it clearly is to the injuries after her discharge, particularly the injury in 2000.  The Board finds that this opinion is unclear and inconsistent and therefore lacks an appropriate rationale.  On the one hand it leaves open the possibility of some aspect of the service-connected right hip disability being related to the depression in stating that the depression is more clearly related to the postservice injury [as opposed to the service-connected disability].  On the other hand, the opinion then states that the depression is not related to the service-connected right hip disability.  The Board cannot rely on an opinion which, to a certain degree, is internally inconsistent.  Lastly, the opinion, appears not to have considered the medical records of record, which show that there is pain associated with the service-connected right hip disability.  This is vital since the Veteran's psychiatric disability has been attributed, at least in part, to physical pain.  There is no rationale given to rule out the pain caused by the service-connected right hip disability verses the pain caused by nonservice-connected disability in addressing the etiology of the Veteran's current psychiatric disability.  In light of the foregoing, another VA opinion is necessary.

VA's duty to assist the Veteran in substantiating her claim also mandates that a medical examination be provided when necessary to portray the current state of a service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The record, including a March 2010 VA examination, reveals that the Veteran has degenerative arthritis of both hips.  The record also shows that the Veteran's stress fracture is healed.  The question becomes whether the Veteran's arthritis of the hips are related to the healed stress fracture of the right inferior pubic ramus.  In other words, is the arthritis of the hips a residual of the service-connected right hip disability.  This is an important question to address as the March 2010 examiner found that the Veteran's condition did not affect the motion of the joint.  (See page 3 of the report).  In making this determination, it is unclear whether the examiner reviewed all of the Veteran's relevant treatment records since the claims file was not made available to the examiner and there was no recorded history made by the examiner regarding the Veteran's initial injury or her subsequent complaints and treatment.  Additionally, if it is determined that the Veteran has limitation of motion as a residual of the service-connected right hip disability, appropriate findings consistent with DeLuca v. Brown,8 Vet.App. 202 (1995) must be made.

Accordingly, the case is REMANDED for the following action:

1.  Request in-service mental health records regarding the Veteran from Moncrief Army Community Hospital in Fort Jackson, South Carolina, as well as from any additional appropriate source as specified in 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2010).  All action undertaken pursuant to this paragraph, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

2.  Request complete SSA records (any determination(s) and the medical records on which such determination(s) were based) regarding the Veteran by following the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2010).  All action in this regard, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

3.  Request updated VA treatment records regarding the Veteran's right hip dated subsequent to March 2010 as well as all VA physical therapy treatment records dated from 2004 pursuant to 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2010).  All action in this regard shall be documented in the claims file.  All records obtained shall be associated with the claims file.  

4.  Request under 38 C.F.R. § 3.159(e)(2) (2010) that the Veteran provide contact information and an authorization of release so that VA may obtain treatment records from Dr. C.S. and from Dr. F.B. and Dr. G.N. dated prior to May 2003.  Also, request such information and authorization so that VA may obtain treatment records from Dr. L.W. dated subsequent to May 2010.  If the Veteran provides the appropriate information to obtain the identified records, comply with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. §§ 3.159(c)(1), (e)(1) (2010) in requesting such records regarding her claimed disabilities.  All action undertaken pursuant to this paragraph, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

5.  After completion of the above development, schedule the Veteran for a VA orthopedic examination to determine the nature, extent, and severity of her service-connected right hip disability (stress fracture, right inferior pubic ramus).  The claims file must be made available to and be reviewed by the examiner.  All necessary tests, including x-rays, should be conducted. 

The examiner should describe in detail all residuals attributable to the Veteran's right hip disability and the impairment caused by such residual(s).  In this regard, the examiner should state whether degenerative arthritis of both hips, confirmed by X-ray studies and noted on the March 2010 VA examination report, is related to the service-connected right hip disability, and if so whether there is any associated limitation of motion of the joints.  

The examiner should determine whether the Veteran's range of motion is affected by the service-connected right hip disability.  If it is, he/she should conduct range of motion testing of the right hip, to include extension, flexion, abduction, adduction, and rotation.  The examiner should specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should specifically address whether there is any additional range of motion loss due to any of the following:  (1) pain on use, including during flare-ups or upon repetitive motion, (2) weakened movement, (3) excess fatigability, or (4) incoordination.  Any additional range of motion loss should be expressed in terms of degrees.  If this information cannot be provided, the examiner should provide a thorough explanation s to why.  

If there is no pain, limitation of motion, and/or limitation of function, such facts must be noted.

The examiner should note whether there is any ankylosis of the hip or presence of a flail joint due to the service-connected right hip disability.  If any ankylosis is found, the examiner should determine whether it is unfavorable, intermediate, or favorable.
 
The examiner should also note any interference with employment or hospitalization attributable to the Veteran's service-connected right hip disability.  Additionally, the examiner should describe any periods of bed rest prescribed by a physician attributable to this disability.  

The examiner must provide a comprehensive examination report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of all acquired psychiatric disorders found to be present on examination as well as the psychiatric diagnoses noted in the claims file.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of her past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  For each acquired psychiatric disorder diagnosed, the examiner shall opine with respect to etiology as to whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that the disorder:  (i) was incurred during the Veteran's service, (ii) is related to service, and (iii) is caused by or aggravated by her service-connected right hip disability, including any pain caused by such disability.  If aggravation is found, the examiner should identify that part of the disability which is due to aggravation.

The examiner should comment on the December 2005 VA medical opinion.  The examiner should state whether any pain from the service-connected right hip disability in any way or in any proportion caused an acquired psychiatric disorder, including depression.

A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion made.  Each of the above actions shall be documented fully in an examination report.  

7.  Then readjudicate the Veteran's entitlement to service connection for an acquired psychiatric disorder and entitlement to an evaluation higher than 10 percent for a right hip disability.  If either of these benefits sought is not granted in full, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

